BART AND ASSOCIATES, LLC Attorneys at Law December 24, 2014 Via SEC Edgar Submission Pamela Long, Assistant Director Securities and Exchange Commission Washington, D.C. 20549 RE:Virtual Sourcing, Inc. Amendment No. 8 to Registration Statement on Form S-1 Initial Form S-1 Filed: March 3, 2014 File No. 333-194254 Dear Ms. Long: I have reviewed your comment letter, and have provided the following answers and corrections to the issues raised in your comments.I have listed each of your comments below, in order, and have responded below each comment. General Comment 1:We reissue comment two of our letter dated December 9, 2014. Please disclose in the prospectus that Norman Birmingham is not a promoter, or in any other way an affiliate of the Company. Please refer to Rule 408 of Regulation C of the Securities Act of 1933. Answer to Comment 1:The prospectus has been revised to disclose that Norman Birmingham is not a promoter, or in any other way an affiliate of the Company. Comment 2:We note your response to comment 5 of our letter dated December 9, 2014. Please revise your table of beneficial ownership accordingly. Answer to Comment 2:The beneficial ownership table has been revised to list accurate percentages of the shares owned. Respectfully submitted, /s/ Ken Bart Ken Bart Bart and Associates, LLC Attorney for Virtual Sourcing, Inc. 8400 East Prentice Avenue, Suite 1500, Greenwood Village, CO 80111 Phone: (720)-226-7511Facsimile: (303)-745-1880E: kbart@kennethbartesq.com www.kennethbartesq.com
